     Case 2:20-cr-00127-JAK Document 37 Filed 08/27/20 Page 1 of 2 Page ID #:135



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               No. 20-cr-00127-JAK
11
               Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
12                                           FINDINGS REGARDING EXCLUDABLE TIME
                      v.                     PERIODS PURSUANT TO SPEEDY TRIAL
13                                           ACT
     ARTHUR JAN DAM,
14
               Defendant.
15

16

17        Based on a review of the Stipulation Regarding Request for (1)
18   Continuance of Trial Date and (2) Findings of Excludable Time Periods
19   Pursuant to Speedy Trial Act (the “Stipulation” (Dkt. 36)), the Court
20   hereby finds that the Stipulation, which this Court incorporates by
21   reference into this Order, demonstrates facts that support a
22   continuance of the trial date in this matter, and provides good cause
23   for a finding of excludable time pursuant to the Speedy Trial Act, 18
24   U.S.C. § 3161.
25        The Court further finds that: (i) the ends of justice served by
26   the continuance outweigh the best interest of the public and
27   defendant in a speedy trial; (ii) failure to grant the continuance
28   would be likely to make a continuation of the proceeding impossible,
     Case 2:20-cr-00127-JAK Document 37 Filed 08/27/20 Page 2 of 2 Page ID #:136



 1   or result in a miscarriage of justice; and (iii) failure to grant the

 2   continuance would unreasonably deny defendant continuity of counsel

 3   and would deny defense counsel the reasonable time necessary for

 4   effective preparation, taking into account the exercise of due

 5   diligence.

 6        THEREFORE, FOR GOOD CAUSE SHOWN:

 7        1.      The trial in this matter is continued from October 6, 2020

 8   to April 6, 2021.    The pre-trial conference date/last date to hear

 9   motions is March 25, 2021.

10        2.      The time period of October 6, 2020 to April 6, 2021,

11   inclusive, is excluded in computing the time within which the trial

12   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

13   and (B)(iv).

14        3.      Defendant shall appear in Courtroom 10B of the Federal

15   Courthouse, 350 W. 1st Street, Los Angeles, California on April 6,

16   2021 at 9:00 a.m.

17        4.      Nothing in this Order shall preclude a finding that other

18   provisions of the Speedy Trial Act dictate that additional time

19   periods are excluded from the period within which trial must

20   commence.    Moreover, the same provisions and/or other provisions of

21   the Speedy Trial Act may in the future authorize the exclusion of

22   additional time periods from the period within which trial must

23   commence.

24

25   IT IS SO ORDERED.

26

27    August 27, 2020
      DATE                                         John A. KRONSTADT
28                                                 United States District Judge
                                            2
